Citation Nr: 1214010	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-04 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to reimbursement of medical expenses the Veteran incurred for treatment at a private medical facility on July 2, 2009. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to June 1962.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 determination of the North Florida/South Georgia Veterans Health System.  

The Veteran testified before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is of record.  The Veteran submitted evidence at his BVA Hearing with waiver of RO review.  Some of the documents included copies of denials for services at the Moffitt Cancer Center pertaining to services provided on September 3, 2009, December 2, 2009, September 16, 2010, and December 23, 2010 and service provided at Invision Imaging Center on August 26, 2009.  The Board notes that the issue on appeal solely pertains to the treatment provided to the Veteran on July 2, 2009.  The Veteran has not perfected appeals as to the other dates of service. 

The issue of authorization for continuing medical services at Moffitt Cancer Center has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is in receipt of a 100 percent disability rating for chronic lymphocytic leukemia with monoclonal gammopathy, and separate 20 percent disability ratings for sensory motor polyneuropathy of the right and left, upper and lower, extremities.  

2.  The Veteran incurred medical expenses for a "second opinion" at the Moffitt Cancer Center and Research Institute on July 2, 2009, which were not authorized by VA.

3.  The services provided by Moffitt Cancer Center and Research Institute on July 2, 2009 were not rendered due to an emergency.


CONCLUSION OF LAW

The criteria for reimbursement of medical expenses the Veteran incurred at the Moffitt Cancer Center and Research Institute on July 2, 2009 are not met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.52, 17.54, 17.120-132, 17.1000-1008 (2003) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


When VCAA notice is delinquent or erroneous, the 'rule of prejudicial error' applies. 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Federal Circuit has stated that notice cannot be cobbled together out of unrelated decisional and post-decisional documents, such as rating decisions and statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  However, after a notice deficiency has occurred, there are ways of showing that the purpose of VCAA notice was not frustrated.  Two ways of showing this include: defects in notice were cured by actual knowledge on the part of the appellant and establishing that a reasonable person could be expected to understand what was still needed based on the notice provided.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Veteran was not provided with correspondence regarding what was needed to support his specific claim for reimbursement of medical expenses until his September 2009 decision denying his claim.  At that time, the Veteran was advised of the criteria used in evaluating claims for unauthorized medical services.   He was subsequently provided a letter in December 2009 which outlined the VA's duty to notify and assist.  More specific information regarding payment for non-VA services was provided at that time.  Additionally, a December 2009 statement of the case (SOC) was sent to him, informing him of the specific criteria used for the evaluation of his claim.  Based on the evidence above, the Veteran was advised of the information necessary to evaluate his claim.

More importantly, the Veteran's statements show that he clearly has actual knowledge of what is needed to support his claim.  The Veteran demonstrated knowledge that his July 2, 2009 visit/consultation had to be "preapproved."  He testified at his May 2011 BVA Hearing that he attempted to get approval for his visit. See BVA Hearing Transcript (T.) at 7.  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).  In short, the record shows that the Veteran has actively participated in presenting arguments in support of his claim and has in fact expressed his understanding of the information and evidence necessary to substantiate this issue.  The Board concludes that any 38 U.S.C.A. § 5103(a)-complaint notice error in this case did not preclude him from effectively participating in the processing of his claim.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant VA and private treatment records.  The Veteran also submitted written statements discussing his contentions. 

Additionally, the Veteran was provided an opportunity to set forth his contentions at a May 2011 hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2)  requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has neither asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board can adjudicate the claim based on the current record.

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Reimbursement of Medical Expenses

The Veteran is seeking payment or reimbursement of his medical treatment for chronic lymphocytic leukemia at Moffitt Cancer Center and Research Institute on July 2, 2009.  

The North Florida/South Georgia Veterans Health System denied the claim in September 2009 based on the determination that there was no VA prior authorization for the Veteran's treatment.  The Veteran appeals this decision.   

Initially, the Board notes that, in adjudicating a claim for reimbursement of medical expenses, VA must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994).

The Veteran is in receipt of a 100 percent disability rating for chronic lymphocytic leukemia with monoclonal gammopathy, and separate 20 percent disability ratings for sensory motor polyneuropathy of the right and left, upper and lower, extremities.  Hence, he is eligible, in certain circumstances, for the authorization of non-VA medical care, pursuant to 38 C.F.R. § 17.52(a)(1)(i).

The Veteran was seen for a hematology-oncology consultation at VA on June 23, 2009.  It was noted in his treatment note that the Veteran was currently planning to see a private oncologist on July 2, 2009 for a second opinion.  The VA oncologist noted that if the Veteran's symptoms persisted beyond the next 2 weeks they would proceed with chemotherapy.  It was noted that the Veteran would call first to inform his VA oncologist about his private oncologist's recommendations.  

Private treatment records reflect that the Veteran received a second medical opinion from the Moffitt Cancer Center and Research Institute on July 2, 2009.  Treatment records reflect that the Veteran presented to his local physician with a high white cell blood count, around 20,000 with normal hemoglobin and platelets.  It was noted that the Veteran has been in watchful, waiting, evaluating mode since then, with visits every 3 months with his local physician.  The treatment note indicates that the Veteran's new VA oncologist was planning to start treatment and the Veteran was seeking a second opinion regarding the treatment.  It was noted that the Veteran was feeling very well, denied fever, night sweats, or chills, but had some fatigue.  Other than peripheral neuropathy he otherwise denied any significant symptomatology. 

The private oncologist noted that he had a long discussion with the Veteran and his wife regarding his diagnosis and possible indication of treatment by his local oncologist, secondary to elevation of white cell blood count.  He recommended observation every 3 months. 

A July 13, 2009 Telephone Encounter Note, authored by nurse C.O.,  reflects that the Veteran called stating that he wanted a fee basis consult placed so that he could be seen by an outside local oncologist.  The Veteran indicated at that time that he had spoken to a patient advocate and was told he had to have a fee bases consult placed by his PCP.  The Veteran stated that he did not have a doctor at Gainesville and they were not able to provide treatments that are available on the outside.  The note reflects that the Veteran was informed that a fee basis consult could not be placed for services available in Gainesville and he already sees an oncologist in Gainesville.  The Veteran indicated that the last doctor he saw was a medical internist, not an oncologist who wanted him to receive chemotherapy right away.  The Veteran was advised to contact the oncology department to speak to them.  He stated that Gainesville does not have treatments for him other than chemotherapy.  The Veteran was advised to contact the patient advocate if he felt he was having trouble with oncology/hematology.

In his notice of disagreement, the Veteran stated that he spoke with his primary physician and her nurse about fee base and outside treatments for his leukemia.  He was advised to see a patient advocate.  However, as noted above, this request for a fee basis consultation was not made until July 13, 2009, 11 days following his July 2, 2009 appointment.  The Veteran argues that the VA can only provide him with chemotherapy as treatment, but that the Moffitt Center offers other treatments.  See January 2010 substantive appeal.  In a May 2011 statement the Veteran indicated that by getting a second opinion at Moffitt Cancer Center he was offered alternative treatment to the chemotherapy that VA was proposing, which he view as a death sentence.  He stated that his leukemia has no cure and chemotherapy would kill his good cells as well as bad cells.  

The Veteran testified at his May 2011 BVA Hearing that he spoke to a patient advocate to initiate the fee base treatment because he wanted to seek a second opinion and she indicated that they would "take care of it."  See BVA Hearing T. at 7.  However, as noted above, the evidence of record demonstrates that the Veteran did not call until July 13, 2009 to request that a fee basis consult be placed by his primary care physician.  Significantly, it is documented in the July 13, 2009 phone call that the Veteran was well aware that the fee base consult had to be placed by his PCP and that he was informed at that time that his doctor would not do so as services were available at the VA. 

Moreover, although the Veteran indicates that he informed the doctor at his June 23, 2009 visit that he was planning on seeking a second opinion, the evidence does not demonstrate that the VA medical doctor "approved" this.  Nevertheless, the advice of a doctor or a nurse to go to a non-VA hospital is not the specific type of authorization contemplated by the regulation.  Smith v. Derwinski, 2 Vet. App. 378, 378-9 (1992), citing 38 C.F.R. § 17.50d (a) (1991), which has been recodified as 38 C.F.R. § 17.54 (see Medical; Nonsubstantive Miscellaneous Changes; 61 Fed. Reg. 21,964 (May 13, 1996)).

Accordingly, the Board must conclude that prior authorization for the July 2, 2009 visit was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with the treatment under 38 U.S.C.A. § 1703.  As such, the Board will now consider whether the Veteran is eligible for payment or reimbursement for services not previously authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and

(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2011); 38 C.F.R. § 17.120 (2011).

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130 (2011).

Payment or reimbursement for emergency services for nonservice- connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000- 1008 (2011).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.

The Board notes that effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments is to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  These provisions appear to have some potential retroactive application to claims filed before that date.  Id.

As noted above, the Veteran is in receipt of a 100 percent disability rating for chronic lymphocytic leukemia with monoclonal gammopathy, and separate 20 percent disability ratings for sensory motor polyneuropathy of the right and left, upper and lower, extremities.  The treatment rendered on July 2, 2009 was related to his service-connected chronic lymphocytic leukemia.  As such, the provisions of 38 U.S.C.A. § 1728 and not § 1725 are for application. 

Nevertheless, the evidence clearly shows that the second opinion obtained on July 2, 2009 was not "emergent" in nature, or that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  In fact, the July 2, 2009 private treatment note reflected that the Veteran was feeling very well.  He denied fever, night sweats, or chills.  The Veteran reported some fatigue and peripheral neuropathy; otherwise, he denied any significant symptomatology.  Physical examination reflected a well-developed man in no acute distress.  It was recommended that the Veteran be observed every 3 months.  It can in no way be reasonably argued that the July 2, 2009 treatment visit was a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.

The fact that the Veteran informed his VA treating oncologist that he would be seeking a second opinion on July 2, 2009 belies any argument that could be made that the consultation was rendered in a medical emergency.  Further, the Veteran was not treated in the emergency room at the private facility and it is apparent that his consultation was scheduled in advance.  The Veteran's own statements reflect that he wanted a second opinion because he was dissatisfied with the treatment provided by VA. Based on the foregoing, the Board concludes that the care rendered by the private facility on July 2, 2009 was not for a medical emergency of such nature that delay could have been hazardous to the Veteran's life or health.

The purpose of these statutes is to provide payment or reimbursement for medical expenses incurred in emergency situations (or reasonably perceived emergency situations) where VA or government facilities are not feasibly available-not to provide payment for consultations planned and scheduled at a future date at a private facility.

In conclusion, the Board finds that the preponderance of the evidence is against reimbursement or payment for the unauthorized private medical treatment that the Veteran received from a private medical facility on July 2, 2009.  Accordingly, the appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to reimbursement of medical expenses the Veteran incurred for treatment at a private medical facility on July 2, 2009, is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


